Exhibit 10.08

FIFTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF
ZAMBA CORPORATION

             Zamba Corporation, a corporation organized and existing under the
laws of the State of Delaware hereby certifies as follows:

             FIRST:    The name of this corporation (hereinafter the
“Corporation”) is ZAMBA CORPORATION.  The name was changed to Zamba Corporation
from Racotek, Inc. on October 5, 1998.  The corporation was originally
incorporated under the name RaCoTek, Inc. and the date of filing of its original
Certificate of Incorporation with the Secretary of State of the State of
Delaware is August 15, 1990.  The current articles of incorporation, the Fourth
Amended and Restated Certificate of Incorporation, are dated December 30, 1998.

             SECOND:    The text of the Fourth Amended and Restated Certificate
of Incorporation of the Corporation is hereby amended and restated in its
entirety to become the Fifth Amended and Restated Certificate of Incorporation
and to read as follows:

ARTICLE 1

             The name of this Corporation is Zamba Corporation.

ARTICLE 2

             The address of the registered office of the Corporation in the
State of Delaware is The Corporation Trust Company, Corporation Trust Center,
1209 Orange Street, Wilmington, County of New Castle, Delaware 19801, and the
name of the registered agent of the Corporation in the State of Delaware at such
address is:  The Corporation Trust Company.

ARTICLE 3

             The purposes and powers of the Corporation shall be to conduct any
lawful act or activity, for which corporations may be organized under the
General Corporation Law of the State of Delaware.

ARTICLE 4

             Section 1.         Classes of Stock

             This Corporation is authorized to issue two classes of stock to be
designated, respectively, “Common Stock” and “Preferred Stock”, both of which
shall have a par value of $0.01 per share.  The total number of shares which the
Corporation is authorized to issue is 125,000,000, of which 120,000,000 shares
shall be Common Stock and 5,000,000 shares shall be Preferred Stock.

             Section 2.         Designation of Series of Preferred Stock

             The Board of Directors is authorized to provide for the issuance of
the shares of Preferred Stock in one or more series, and, by filing a
certificate of designation pursuant to the General Corporation Law of the State
of Delaware, to establish from time to time the number of shares to be included
in each such series, to fix the designation, powers, preferences and rights of
the shares of each such series and any qualifications, limitations or
restrictions thereof, and to increase or decrease the number of shares of any
such series (but not above the total number of shares of Preferred Stock
authorized when combined with other series of Preferred Stock nor below the
number of shares of such series then outstanding).  In case the number of shares
of any series shall be so decreased, the shares constituting such decrease shall
resume the status that they had prior the adoption of the resolution originally
fixing the number of shares of such series.

             Except as may be expressly provided in any Certificate of
Designation designating any series of Preferred Stock pursuant to the foregoing
provisions of this Article 4, any new series of Preferred Stock may be
designated, fixed and determined as provided herein by the Board of Directors
without approval of the holders of Common Stock or the holders of Preferred
Stock, or any series thereof, and any such new series may have powers,
preferences and rights, including, without limitation, voting rights, dividend
rights, liquidation rights, redemption rights and conversion rights, senior to,
junior to or pari passu with the rights of the Common Stock, the Preferred
Stock, or any future class or series of Preferred Stock or Common Stock.

ARTICLE 5

             A director of the Corporation shall not be personally liable to the
Corporation or its stockholders for monetary damages for breach of fiduciary
duty as a director, except for (i) liability based on a breach of the duty of
loyalty to the Corporation or its stockholders; (ii) liability for acts or
omissions not in good faith or that involve intentional misconduct or a knowing
violation of law; (iii) liability based on the payment of an improper dividend
or an improper repurchase of the Corporation’s stock under Section 174 of the
General Corporation Law of the State of Delaware; or (iv) liability for any
transaction for which the director derived an improper personal benefit.  If the
General Corporation Law of the State of Delaware is hereafter amended to
authorize the further elimination or limitation of the liability of directors,
then the liability of a director of the Corporation in addition to the
limitation on personal liability provided herein, shall be limited to the
fullest extent permitted by the amended General Corporation Law of the State of
Delaware.  Any repeal or modification of this Article by the stockholders of the
Corporation shall be prospective only and shall not adversely affect any
limitation on the personal liability of a director of the Corporation existing
at the time of such repeal or modification.

ARTICLE 6

             The power to adopt, amend, or repeal the Bylaws of this Corporation
is hereby conferred upon the Board of Directors to the full extent permitted by
law, subject, however, to the power of the stockholders of this Corporation to
adopt, amend, or repeal Bylaws.

ARTICLE 7

             Election of directors need not be by written ballot unless the
Bylaws of this Corporation shall so provide.

             THIRD:    This Fifth Amendment and Restated Certificate of
Incorporation has been duly adopted in accordance with the provisions of
Sections 242 and 245 of the General Corporation Law of the State of Delaware,
with notice to nonconsenting stockholders having been given in accordance with
Section 228(d) of the General Corporation Law of the State of Delaware.

             IN WITNESS WHEREOF, Zamba Corporation has caused this Fifth Amended
and Restated Certificate of Incorporation to be signed by its Chief Executive
Officer and attested to by its Secretary in Minneapolis, Minnesota this 3rd day
of August, 2001.

 

  ZAMBA CORPORATION           By: /s/ Doug Holden     Doug Holden, Chief
Executive Officer ATTEST:           /s/ Ian Nemerov   Ian Nemerov, Secretary  

 

 